DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 12/03/2021 in response to the Non-Final Rejection mailed on 06/04/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 18-29 are pending.
4.	Applicant’s remarks filed on 12/03/2021 in response to the Non-Final Rejection mailed on 06/04/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
5.	The IDS filed on 12/03/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Objections
6.	The objection to claims 18-29 is withdrawn in view of applicants’ amendment to the claims to italicize the genus/species name Yarrowia.
Claim Rejections - 35 USC § 112(b)
7.	The rejection of claims 18-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112(a)
8.	The written description rejection of claims 18-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 18-25 are drawn in relevant part to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	Claims 26-29 are drawn in relevant part to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids, and/or beta-ionone comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	In the instant case, the specification discloses the following representative species of the genus of processes for the production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone (a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase that produces steviol glycoside).  Other than this species, the specification fails to disclose by drawing, description, or structural formula any other modification to Yarrowia host cell that is capable of producing any carotenoid as encompassed 
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 06/04/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 06/04/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination expression system and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any carotenoid when expressed in Yarrowia host cell.
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicants’ remarks, applicants contend that the claims are adequately described because a skilled artisan considering the specification would have reasonably concluded that the inventors possessed the claimed invention.  
This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of modifications to a Yarrowia strain that results in the production of steviol glycosides, carotenoids and/or beta-ionone is highly variant and not limited to the modifications disclosed in the specification.  The genus includes any gene and any biochemical pathway that can be modified in an infinite number of ways to result in the production of the claimed biological compounds.
maintained for the reasons of record and the reasons set forth below.
	Claims 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for production of steviol glycosides by genetically modifying a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase, does not reasonably provide enablement for all processes to produce any carotenoid through any genetic modification as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claims 18-25 are drawn in relevant part to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	Claims 26-29 are drawn tin relevant part to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids, and/or beta-ionone comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any carotenoid through any genetic modification is unlimited.
	Before the effective filing date of the claimed invention, the genetic modification of Yarrowia host cells to express copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase for production of steviol glycosides was known in the prior art as evidenced by Stephanopoulos et al. (US Patent Application Publication 2012/0164678 A1; examiner cited) and Van Der Hoeven et al. (WO 2015/007748 A1; examiner cited).
Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 06/04/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 06/04/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of processes for the production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone, i.e. a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase that produces steviol glycoside.  Other than this working example, the specification fails to disclose any other working examples of any other processes to produce any carotenoid by any genetic modification. Moreover, the specification fails to provide guidance regarding modification(s) to Yarrowia host cells, polypeptides and nucleic acids that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicants’ remarks, applicants contend that the claims are adequately enabled because a skilled artisan considering the specification would have been able to practice the claimed invention without undue experimentation.
not persuasive for the reasons of record and the reasons set forth below.  The genus of modifications to a Yarrowia strain as encompassed by the claim that can produce steviol glycoside, carotenoids, and/or beta-ionone is not limited to those modifications or biochemical pathway disclosed in the specification and includes any modification to a Yarrowia strain and includes any modification to a polypeptide that results in the desired function and production of products.  The amount of experimentation to make and test the infinite number of genes and modifications in a Yarrowia strain that work together in a biosynthetic pathway to produce biological compounds is highly unpredictable and unnecessarily undue.
Claim Rejections - 35 USC § 103
10.	The rejection of claims 18-29 under 35 U.S.C. 103 as being unpatentable over Ryckaert et al. (US Patent Application Publication 2013/0096281 A1; cited on IDS filed on 09/17/2019) in view of Ubersax (US Patent Application Publication 2013/0089914 A1; cited on IDS filed on 09/17/2019), Rosas-Quijano et al. (Current Microbiology, 2008; cited on PTO-892 mailed 06/04/2021), and Van Der Hoeven et al. (WO 2015/007748 A1; cited on PTO-892 mailed 06/04/2021) is maintained for the reasons of record and the reasons set forth below.
11.	Claims 18-25 are drawn to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising the steps of: (a) providing a genetically modified Yarrowia strain of either mating type MAT-A or MAT-B, (b) genetically modifying the strain according to 18(a) with one or more genes involved in production of steviol glycoside, carotenoids, and/or beta-ionone, (c) switching the mating type of the strain according to 18(b) to the opposite mating type, (d) sexual crossing the strain 
	Claims 26-29 are drawn to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids and/or beta-ionone, said process comprising the steps of:  (a) providing a genetically modified Yarrowia strain of either mating type MAT-A or MAT-B, (b) genetically modifying the strain according to 26(a) with one or more genes involved in production of steviol glycoside, carotenoids, and/or beta-ionone, (c) switching the mating type of the strain according to 26(b) to the opposite mating type, (d) sexual crossing the strain according to 26(c) with the strain according to 26(b), (e) isolating the progeny of the sexual crossing according to 26(d), (f) screening and selecting a strain from the progeny according to 26(e) with a desired phenotype to be used for production of steviol glycosides, carotenoids, and/or beta-ionone.
16.	With respect to claims 18 and 26, Ryckaert et al. teach a process for production of a compound on the surface of a Yarrowia lipolytica cell comprising a genetically modified Yarrowia strain of mating type MATA and/or MATB, crossing the strain with the strain of another type, isolating the progeny of the crossing and screening and selecting the strain according to the desired phenotype and cultivating the strain for production of the desired biological compound [see Abstract; paragraphs 0048, 0073, 0083, 0099].  Ryckaert et al. further Yarrowia lipolytica is a commercially useful species that is known to assimilate hydrocarbons and can produce citric acid [see paragraph 0081].
	With respect to claim 19, Ryckaert et al. teach the process further comprising isolating the compounds from the culture [see paragraph 0099].
	With respect to claim 20, Ryckaert et al. teach the process wherein the production of the compound is increased relative to an unmodified host cell [see paragraph 0083].
	With respect to claims 21-22, Ryckaert et al. teach the process wherein the MATA mating type Yarrowia lipolytica cells can be engineered to the MATB mating type.  Haploid MATA and MATB yeast cells can mate with one another to form a diploid yeast cell and those of ordinary skill in the art will be aware of yeast species that can be mated and will also be aware of suitable mating types [see paragraph 0048].  
	With respect to claim 23, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 24-25, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.
	With respect to claim 27, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 28-29, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the 
	However, Ryckaert et al. does not explicitly teach switching the mating type of the strain to the opposite mating type of claims 18 and 26 and genetically modifying the strain with one or more genes involved in the production of steviol glycoside, carotenoids and/or beta-ionone.
	Ubersax teach methods for integrating a construct encoding the MATA locus into a Yarrowia yeast by genetically modifying the yeast cell by changing the mating type locus in the first genetically modified yeast cell using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA [see paragraph 0061].  Ubersax further teach that the microorganism modified using these methods find use in industrial applications and can provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms [see paragraph 0004].
	Rosas-Quijano et al. teach a process in which the MATA cassette of Yarrowia lipolytica is first removed then replaced by the MATB locus, thereby switching the mating type [see Abstract; p. 117, column 2, paragraph 3 to p. 118, column 2, paragraph 2].  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia [see p. 119, column 1, bottom].
	Van Der Hoeven et al. teach the production of recombinant Yarrowia lipolytica host cells genetically engineered with genes encoding copalyl disphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP glycosyltransferases, and geranylgeranyl diphosphate synthase for the 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Van Der Hoeven et al. in a process for the production of steviol glycosides because Ryckaert et al. teach processes for genetic modifications of Yarrowia for production of a desired biological product and teach switching from MATA to MATB such that cells can mate with each other.  Ubersax teach genetically modifying Yarrowia by changing the mating type locus in the first genetically modified Yarrowia by using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA that provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms.  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia.  Van Der Hoeven et al. teach genetically modified Yarrowia host cells that produce steviol glycosides that are useful in meeting the growing commercial demand of natural sweeteners.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Van Der Hoeven et al. because both Ubersax and Rosas-Quijano et al. acknowledge the benefit of mating type switching in generation of specific Yarrowia mutant strains and Van Der Hoeven et al. acknowledges that Yarrowia can be genetically modified to produce steviol glycosides.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants contend that the combination of cited art does not teach or suggest the claimed invention, and a skilled artisan would not have had a reasonable expectation of arriving at the claimed invention.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.
17.	The rejection of claims 18-29 under 35 U.S.C. 103 as being unpatentable over Ryckaert et al. (US Patent Application Publication 2013/0096281 A1; cited on IDS filed on 09/17/2019) in view of Ubersax (US Patent Application Publication 2013/0089914 A1; cited on IDS filed on 09/17/2019), Rosas-Quijano et al. (Current Microbiology, 2008; cited on PTO-892 mailed 06/04/2021), and Stephanopoulos et al. (US Patent Application Publication 2012/0164678 A1; cited on PTO-892 mailed 06/04/2021) is maintained for the reasons of record and the reasons set forth below.
18.	With respect to claims 18 and 26, Ryckaert et al. teach a process for production of a compound on the surface of a Yarrowia lipolytica cell comprising a genetically modified Yarrowia strain of mating type MATA and/or MATB, crossing the strain with the strain of another type, isolating the progeny of the crossing and screening and selecting the strain according to the desired phenotype and cultivating the strain for production of the desired biological compound [see Abstract; paragraphs 0048, 0073, 0083, 0099].  Ryckaert et al. further Yarrowia lipolytica is a commercially useful species that is known to assimilate hydrocarbons and can produce citric acid [see paragraph 0081].
	With respect to claim 19, Ryckaert et al. teach the process further comprising isolating the compounds from the culture [see paragraph 0099].
	With respect to claim 20, Ryckaert et al. teach the process wherein the production of the compound is increased relative to an unmodified host cell [see paragraph 0083].
	With respect to claims 21-22, Ryckaert et al. teach the process wherein the MATA mating type Yarrowia lipolytica cells can be engineered to the MATB mating type.  Haploid MATA and MATB yeast cells can mate with one another to form a diploid yeast cell and those of ordinary skill in the art will be aware of yeast species that can be mated and will also be aware of suitable mating types [see paragraph 0048].  
	With respect to claim 23, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 24-25, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.
	With respect to claim 27, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 28-29, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the 
	However, Ryckaert et al. does not explicitly teach switching the mating type of the strain to the opposite mating type of claims 18 and 26 and genetically modifying the strain with one or more genes involved in the production of steviol glycoside, carotenoids and/or beta-ionone.
	Ubersax teach methods for integrating a construct encoding the MATA locus into a Yarrowia yeast by genetically modifying the yeast cell by changing the mating type locus in the first genetically modified yeast cell using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA [see paragraph 0061].  Ubersax further teach that the microorganism modified using these methods find use in industrial applications and can provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms [see paragraph 0004].
	Rosas-Quijano et al. teach a process in which the MATA cassette of Yarrowia lipolytica is first removed then replaced by the MATB locus, thereby switching the mating type [see Abstract; p. 117, column 2, paragraph 3 to p. 118, column 2, paragraph 2].  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia [see p. 119, column 1, bottom].
	Stephanopoulos et al. teach the production of recombinant Yarrowia host cells genetically engineered with genes encoding copalyl disphosphate synthase, kaurenoic acid hydroxylase, UDP glycosyltransferases, and geranylgeranyl diphosphate synthase for the 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Stephanopoulos et al. in a process for the production of steviol glycosides because Ryckaert et al. teach processes for genetic modifications of Yarrowia for production of a desired biological product and teach switching from MATA to MATB such that cells can mate with each other.  Ubersax teach genetically modifying Yarrowia by changing the mating type locus in the first genetically modified Yarrowia by using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA that provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms.  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia.  Stephanopoulos et al. teach genetically modified Yarrowia host cells that produce steviol glycosides that are useful in meeting the growing commercial demand of natural sweeteners.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Stephanopoulos et al. because both Ubersax and Rosas-Quijano et al. acknowledge the benefit of mating type switching in generation of specific Yarrowia mutant strains and Stephanopoulos et al. acknowledges that Yarrowia can be genetically modified to produce steviol glycosides.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants contend that the combination of cited art does not teach or suggest the claimed invention, and a skilled artisan would not have had a reasonable expectation of arriving at the claimed invention.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.
After Final Consideration Program 2.0
19.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
20.	Status of the claims:
	Claims 18-29 are pending.
	Claims 18-29 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656